UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 11/30/10 (Unaudited) CORPORATE BONDS AND NOTES (83.6%)(a) Principal amount Value Advertising and marketing services (0.4%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 $2,361,000 $2,378,708 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 2,995,000 2,762,888 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 855,000 902,025 Automotive (2.4%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 2,805,000 2,790,975 Affinion Group Holdings, Inc. 144A sr. notes 10 3/4s, 2016 2,380,000 2,641,800 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 5,450,000 5,232,000 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 4,490,000 5,096,150 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 7 1/2s, 2012 1,275,000 1,350,567 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 1,520,000 1,626,400 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 3,340,000 3,640,600 Motors Liquidation Co. sr. unsec. notes 8 1/4s, 2023 (In default) (NON) 2,555,000 792,050 Motors Liquidation Co. sr. unsec. unsub. notes 8 3/8s, 2033 (In default) (NON) 2,390,000 752,850 Navistar International Corp. sr. notes 8 1/4s, 2021 3,765,000 4,028,550 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 3,040,000 4,061,118 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,055,000 1,136,763 TRW Automotive, Inc. 144A sr. notes 8 7/8s, 2017 1,000,000 1,115,000 Basic materials (7.3%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 3,102,000 3,164,040 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 1,155,000 1,186,763 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 600,000 634,500 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.292s, 2013 (Netherlands) 2,647,000 2,441,858 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 3,295,000 3,591,550 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 1,040,000 876,200 Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 3,185,000 3,280,550 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 3,915,000 4,076,494 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,910,000 1,953,372 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,001,000 1,113,613 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 2,105,000 2,168,150 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 635,000 657,225 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 1,933,000 2,024,818 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 720,000 741,600 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 1,210,000 1,200,925 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 1,270,000 1,355,725 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,220,000 1,293,200 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,380,000 1,435,200 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 2,255,000 2,473,171 Jefferson Smurfit escrow bonds 8 1/4s, 2012 $1,217,000 49,441 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 1,900,000 2,427,269 Lyondell Chemical Co. sr. notes 11s, 2018 $6,831,259 7,599,776 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 3,565,000 3,845,744 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 295,000 330,400 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 2,603,000 2,726,643 Momentive Performance Materials, Inc. 144A notes 9s, 2021 3,801,000 3,781,995 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 2,285,000 2,067,925 Novelis, Inc. company guaranty sr. unsec. notes 11 1/2s, 2015 2,635,000 3,241,050 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,589,000 2,663,434 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON) 4,534,000 9,521 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 795,000 791,025 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 875,000 1,310,453 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $1,005,000 1,155,750 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 1,050,000 1,071,000 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 3,977,000 4,565,568 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 1,542,000 1,584,405 Sealed Air Corp. 144A sr. unsec. bonds 6 7/8s, 2033 1,165,000 1,086,148 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 300,000 399,515 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $4,392,000 4,490,820 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 1,925,000 2,107,875 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 610,000 655,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,340,000 2,363,400 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 2,625,000 2,762,813 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2020 880,000 941,600 Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default) (NON) 2,163,000 86,520 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 1,615,000 2,099,500 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 1,025,000 1,053,188 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,100,000 1,133,000 Tutor Perini Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 1,015,000 1,022,613 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 990,000 950,400 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 1,320,000 1,376,100 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 1,705,000 1,664,506 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.037s, 2014 1,495,000 1,330,550 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 1,055,000 1,047,088 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 1,177,000 1,277,045 Broadcasting (2.1%) Belo Corp. sr. unsec. unsub. notes 8s, 2016 695,000 736,700 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 2,240,000 1,680,000 Clear Channel Communications, Inc. sr. unsec. unsub. notes 5s, 2012 840,000 806,400 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 1,085,000 1,150,100 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 3,600,000 3,843,000 DISH DBS Corp. company guaranty 7 1/8s, 2016 1,832,000 1,882,380 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 3,050,000 3,202,500 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 2,435,000 2,435,000 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. 144A sr. notes 8 7/8s, 2017 2,845,000 2,965,913 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, 2018 1,475,000 1,511,875 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 1,245,000 1,369,500 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) 3,040,984 3,215,841 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 45,000 46,013 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 2,090,000 2,445,300 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 3,210,000 3,193,950 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default) (F)(NON) 1,025,000 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (F)(NON) 3,903,000 Building materials (1.1%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 2,135,000 2,180,369 Building Materials Corp. 144A sr. notes 7s, 2020 1,145,000 1,179,350 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 1,025,000 1,004,500 Nortek, Inc. company guaranty sr. notes 11s, 2013 2,419,199 2,546,207 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 2,065,000 2,065,000 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 5,000,000 5,937,500 Roofing Supplay Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 600,000 595,500 Cable television (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2011 4,000 60 Adelphia Communications Corp. escrow bonds zero %, 2011 4,000 60 Adelphia Communications Corp. escrow bonds zero %, 2011 81,000 1,215 Adelphia Communications Corp. escrow bonds zero %, 2011 2,906,000 43,590 Adelphia Communications Corp. escrow bonds zero %, 2011 2,223,000 33,345 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 1,781,000 1,814,394 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,795,000 3,039,563 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 755,000 809,738 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 1,820,000 1,929,200 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 6,188,928 7,279,727 CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018 1,140,000 1,179,900 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 5,100,000 5,227,500 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 2,350,000 2,455,750 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 1,052,000 1,153,255 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 760,000 758,100 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 670,000 676,700 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 815,000 910,763 Virgin Media Finance PLC sr. notes 9 1/8s, 2016 (United Kingdom) 1,780,000 1,891,250 Capital goods (4.8%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 1,755,000 1,952,438 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 560,000 574,000 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 4,118,000 4,488,620 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 4,450,000 4,628,000 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 565,000 734,031 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 790,000 1,026,344 Baldor Electric Co. company guaranty 8 5/8s, 2017 $1,590,000 1,772,850 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 1,915,000 1,962,875 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 440,000 422,400 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 3,035,000 2,906,013 Case New Holland, Inc. 144A sr. notes 7 7/8s, 2017 (Netherlands) 1,775,000 1,956,938 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 2,823,000 2,978,265 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 610,000 826,410 Graham Packaging Co., Inc. 144A company guaranty sr. notes 8 1/4s, 2018 $415,000 423,300 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 2,795,000 3,119,919 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 7,826,000 9,463,082 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 1,950,000 1,794,000 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 400,000 439,000 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 1,615,000 1,635,188 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 1,330,000 1,386,525 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 1,095,000 1,114,163 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 1,845,000 1,877,288 Ryerson Holding Corp. 144A sr. disc. notes zero %, 2015 2,215,000 1,024,438 Ryerson, Inc. company guaranty sr. notes 12s, 2015 4,018,000 4,123,473 Tenneco, Inc. company guaranty sr. unsec. sub. notes 8 5/8s, 2014 2,469,000 2,536,898 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 1,040,000 1,085,500 Terex Corp. sr. unsec. sub. notes 8s, 2017 4,539,000 4,476,589 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 2,235,000 2,251,763 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 2,790,000 2,971,350 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 1,471,000 1,511,453 Coal (1.7%) Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 2,295,000 2,513,025 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 2,141,000 2,165,086 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 4,745,000 5,136,463 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 3,785,000 4,068,875 International Coal Group, Inc. sr. notes 9 1/8s, 2018 2,595,000 2,822,063 Peabody Energy Corp. company guaranty 7 3/8s, 2016 6,428,000 7,086,870 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 262,000 282,960 Commercial and consumer services (1.7%) Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 708,000 722,160 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 1,462,000 1,571,650 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 3,640,000 3,972,150 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 3,720,000 4,017,600 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 3,282,000 3,400,973 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 1,365,000 1,399,125 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 4,315,000 4,239,488 Travelport LLC company guaranty 11 7/8s, 2016 1,759,000 1,798,578 Travelport LLC company guaranty 9 7/8s, 2014 1,883,000 1,864,170 Travelport LLC/Travelport, Inc. 144A company guaranty sr. unsec. notes 9s, 2016 1,235,000 1,225,738 Consumer (0.7%) Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 410,000 550,042 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $1,120,000 1,215,200 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 3,876,000 4,060,110 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 4,352,000 4,498,880 Consumer staples (7.1%) Archibald Candy Corp. company guaranty 10s, 2011 (In default) (F)(NON) 774,063 11,954 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 2,447,000 2,471,470 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 585,000 612,788 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 2,987,000 2,987,000 Blue Acquisition Sub., Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2018 2,580,000 2,702,550 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 3,120,000 3,190,200 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,834,000 1,815,660 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 738,000 745,380 CKE Restaurants, Inc. 144A sr. notes 11 3/8s, 2018 2,415,000 2,571,975 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,323,000 3,563,918 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 2,895,000 3,126,600 Dean Foods Co. company guaranty 7s, 2016 1,855,000 1,701,963 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 2,095,000 2,168,325 Dole Food Co. sr. notes 13 7/8s, 2014 1,372,000 1,663,550 Dole Food Co. 144A sr. sec. notes 8s, 2016 1,405,000 1,461,200 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 1,131,000 1,138,069 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 3,418,000 3,473,543 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 877,000 695,023 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 2,279,000 1,600,998 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.297s, 2012 1,012,000 738,760 Hertz Corp. company guaranty 8 7/8s, 2014 3,740,000 3,800,775 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 929,200 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 2,395,000 3,307,424 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 $1,050,000 1,223,250 Libbey Glass, Inc. 144A sr. notes 10s, 2015 1,575,000 1,685,250 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 1,200,000 1,296,000 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. sr. notes 9 1/4s, 2015 2,495,000 2,566,731 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 1,650,000 1,716,000 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 1,005,000 1,045,200 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 2,000,000 2,020,000 Revlon Consumer Products Corp. company guaranty sr. notes 9 3/4s, 2015 1,720,000 1,806,000 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 913,000 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 886,000 835,055 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 3,472,000 2,881,760 Rite Aid Corp. 144A company guaranty sr. unsub. notes 8s, 2020 740,000 762,200 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 1,640,000 1,734,300 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 480,000 530,400 Service Corporation International sr. notes 7s, 2019 1,100,000 1,100,000 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 1,605,000 1,673,213 Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 116,000 120,640 Smithfield Foods, Inc. sr. unsec. notes Ser. B, 7 3/4s, 2013 2,640,000 2,772,000 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 1,660,000 1,875,800 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 2,717,932 3,016,905 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 1,435,000 1,553,388 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 6,211,000 6,164,418 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 1,865,000 1,832,363 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 2,508,000 2,971,980 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 1,000,000 985,000 Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 4,985,000 5,433,650 West Corp. 144A sr. notes 7 7/8s, 2019 1,459,000 1,440,763 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 1,488,000 1,547,520 Energy (oil field) (1.8%) Bristow Group, Inc. company guaranty 6 1/8s, 2013 3,652,000 3,689,287 Complete Production Services, Inc. company guaranty 8s, 2016 2,055,000 2,106,375 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 2,875,000 2,795,938 Frac Tech Services, LLC/Frac Tech Finance, Inc 144A company guaranty sr. notes 7 1/8s, 2018 2,520,000 2,501,100 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 6,787,000 7,058,480 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 1,350,000 1,073,250 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 4,200,000 4,441,500 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default) (NON) 1,735,000 1,440,050 Entertainment (0.6%) Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 447,300 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 1,125,000 1,206,563 Marquee Holdings, Inc. sr. disc. notes 9.505s, 2014 4,678,000 3,847,655 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 800,000 844,000 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 1,075,000 1,134,125 Universal City Development Partners, Ltd. company guaranty sr. unsec. sub. notes 10 7/8s, 2016 735,000 797,475 Financials (8.3%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, perpetual maturity 1,675,000 1,448,875 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 2,485,000 2,615,463 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.497s, 2014 1,484,000 1,328,230 Ally Financial, Inc. sr. unsec. unsub. notes 6 3/4s, 2014 1,442,000 1,465,076 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 2,065,000 1,982,400 Ally Financial, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 1,270,000 1,308,100 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 920,000 901,600 American General Finance Corp. sr. unsec. notes Ser. MTNJ, 6.9s, 2017 5,670,000 4,493,475 American General Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 3,035,000 2,814,963 American General Finance Corp. sr. unsec. notes Ser. MTNJ, 5 5/8s, 2011 906,000 887,880 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 2,607,000 2,659,140 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 1,820,000 1,624,659 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 1,695,000 1,619,498 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 695,000 698,475 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,674,000 1,630,058 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,525,000 1,767,094 CB Richard Ellis Services, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2020 1,420,000 1,420,000 CIT Group, Inc. sr. bonds 7s, 2017 10,316,311 10,058,403 CIT Group, Inc. sr. bonds 7s, 2016 7,943,079 7,804,075 CIT Group, Inc. sr. bonds 7s, 2015 3,192,848 3,144,955 CIT Group, Inc. sr. bonds 7s, 2014 1,225,848 1,213,590 CIT Group, Inc. sr. bonds 7s, 2013 2,076,231 2,078,826 Dresdner Funding Trust I 144A bonds 8.151s, 2031 2,215,000 2,059,950 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 1,695,000 1,678,050 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 3,399,000 3,917,348 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 3,560,000 3,106,100 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,805,000 2,687,050 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 1,156,000 1,156,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 5,295,000 5,255,288 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 920,000 772,800 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 960,000 873,600 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 1,345,000 1,459,325 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,824,000 1,883,280 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 490,000 609,464 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,075,000 1,064,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 3,195,000 3,402,675 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 680,000 685,100 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 2,882,000 2,871,193 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 2,700,000 2,693,250 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 2,395,000 2,472,838 Regions Financing Trust II company guaranty jr. unsec. sub. bond FRB 6 5/8s, 2047 2,260,000 1,830,600 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 6,165,000 6,041,700 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 4,055,000 3,487,300 Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 (R) 1,765,000 1,782,650 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,975,000 1,984,875 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 5,760,000 6,014,886 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 1,360,000 1,349,800 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 756,000 646,380 Gaming and lottery (2.8%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 2,560,000 2,534,400 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 3,260,000 3,488,200 Gateway Casinos & Entertainment, Ltd. 144A company guaranty sr. notes 8 7/8s, 2017 CAD 815,000 817,821 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 $5,906,000 4,990,570 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2015 710,000 660,300 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 4,810,000 5,242,900 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 4,445,000 4,217,194 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 4,615,000 553,800 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 1,963 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 1,160,000 1,003,400 MGM Resorts International sr. notes 10 3/8s, 2014 485,000 538,350 MGM Resorts International 144A sr. notes 9s, 2020 515,000 561,350 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 4,035,000 4,156,050 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 675,000 740,813 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 1,475,000 1,587,469 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 2,940,000 2,899,575 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 1,485,000 1,566,626 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 4,122,000 4,513,590 Health care (5.5%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 4,425,000 4,823,250 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 2,790,000 2,939,963 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 3,409,000 3,566,666 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 685,000 679,006 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 2,040,000 2,022,150 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 3,550,000 3,558,875 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 3,929,000 3,865,154 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 4,305,000 4,600,969 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 4,655,000 5,073,950 HCA, Inc. sr. sec. notes 9 1/4s, 2016 5,580,000 5,970,600 HCA, Inc. sr. sec. notes 9 1/8s, 2014 3,928,000 4,094,940 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 3,165,000 3,192,694 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 80,000 81,000 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 2,010,000 2,135,625 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014 (PIK) 1,055,000 1,070,825 Select Medical Corp. company guaranty 7 5/8s, 2015 535,000 532,325 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 279,000 298,530 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,850,000 3,907,750 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 762,852 770,481 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 630,000 680,400 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,340,000 1,497,450 Tenet Healthcare Corp. sr. notes 9s, 2015 5,394,000 5,785,065 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 2,450,000 2,401,000 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 1,000,000 1,027,500 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012 (PIK) 2,227,000 2,227,000 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 2,142,000 2,216,970 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 399,750 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,020,000 1,003,425 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 410,000 404,875 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 6,916,000 7,344,149 Homebuilding (1.3%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,175,000 1,108,906 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 1,390,000 1,334,400 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 1,590,000 1,498,575 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 3,450,000 3,251,625 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 3,705,000 3,695,738 Meritage Homes Corp. company guaranty 6 1/4s, 2015 698,000 695,383 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 5,650,000 4,873,125 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 1,950,000 2,223,000 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 473,000 487,190 Household furniture and appliances (0.2%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 2,331,000 2,634,030 Lodging/Tourism (0.3%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 3,790,000 4,192,688 Media (1.1%) Nielsen Finance LLC Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 2,050,000 2,085,875 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 4,160,000 4,201,600 QVC Inc. 144A sr. notes 7 3/8s, 2020 1,425,000 1,489,125 QVC Inc. 144A sr. notes 7 1/2s, 2019 3,215,000 3,375,750 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 2,280,000 2,376,900 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 1,265,000 1,176,450 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 655,000 604,238 Oil and gas (7.5%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 3,150,000 3,380,259 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 2,275,000 2,425,462 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 1,140,000 1,081,087 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 1,142,000 1,024,945 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 2,045,000 2,177,925 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 3,180,000 3,164,100 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,058,000 4,956,840 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 1,880,000 1,936,400 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 790,000 884,800 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 2,163,170 1,806,247 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,255,000 1,280,100 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 4,277,000 4,212,845 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 2,435,000 2,617,625 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,240,000 5,462,700 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 475,000 526,063 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,247,580 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 3,632,000 3,740,960 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 5,480,000 5,206,000 Forest Oil Corp. sr. notes 8s, 2011 4,280,000 4,472,600 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 6,319,000 6,397,988 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 514,500 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 6,054,000 6,175,080 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 1,590,000 1,677,450 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 2,275,000 1,581,125 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 5,540,000 3,808,750 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 625,000 631,250 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 210,000 208,950 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 585,000 659,588 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 3,525,000 3,948,000 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 787,000 816,513 Plains Exploration & Production Co. company guaranty 7s, 2017 4,966,000 5,028,075 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 1,017,000 981,405 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,223,000 1,250,518 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,585,000 1,818,788 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,117,800 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,090,000 3,306,300 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 4,321,000 3,986,123 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 5,452,000 5,179,400 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 925,000 957,375 Whiting Petroleum Corp. company guaranty 7s, 2014 2,107,000 2,191,280 Williams Cos., Inc. (The) notes 7 3/4s, 2031 474,000 531,694 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 1,033,000 1,249,127 Publishing (0.8%) American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 3,996,959 2,518,084 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 332,920 339,578 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 3,280,000 3,280,000 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,080,000 2,064,400 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 849,000 872,348 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 2,365,000 2,477,338 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (F)(PIK) 3,373,883 168,694 Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 1,218,000 1,193,640 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 2,745,000 2,484,225 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,615,000 2,876,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,465,000 1,611,500 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,355,000 1,497,275 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 462,000 466,620 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,586,000 2,786,415 Retail (3.3%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 814,000 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 3,701,000 3,719,505 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 3,851,000 3,956,903 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 1,412,000 1,390,820 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 1,240,000 1,246,200 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 1,040,000 1,102,400 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2015 2,580,000 3,005,700 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 4,555,000 4,925,094 Michaels Stores, Inc. 144A sr. notes 7 3/4s, 2018 1,965,000 1,910,963 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 6,290,434 6,542,051 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 1,415,000 1,489,288 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 4,421,000 4,343,633 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,455,000 1,473,188 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 1,933,000 1,802,523 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,400,000 2,550,000 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 4,475,000 5,034,375 Toys R US-Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 610,000 626,775 Technology (4.6%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 1,940,000 2,046,700 Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 835,000 855,875 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 529,000 428,490 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,140,000 1,131,450 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,751,850 2,662,415 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,360,000 3,234,000 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 1,475,000 1,574,563 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 1,475,000 1,556,125 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 8,948,136 7,717,767 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 1,510,000 1,283,500 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 3,375,000 2,598,750 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 1,015,000 1,055,600 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 419,551 421,649 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 4,616,000 4,685,240 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 2,315,000 2,193,463 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,495,000 1,618,338 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,645,000 2,770,638 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 698,000 732,900 Iron Mountain, Inc. company guaranty 7 3/4s, 2015 60,000 60,300 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 211,000 211,528 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 960,000 1,051,200 Jazz Technologies, Inc. 144A notes 8s, 2015 (F) 2,491,000 2,192,080 NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) 3,195,000 3,274,875 NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.039s, 2013 (Netherlands) 2,565,000 2,423,925 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 3,105,000 3,353,400 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 400,000 429,500 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 3,027,000 3,140,513 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 3,548,000 3,548,000 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 835,000 931,025 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 4,285,000 5,120,575 Telecommunications (6.9%) Angel Lux Common S.A.R.L. 144A sr. bond 8 7/8s, 2016 (Denmark) 931,000 991,515 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 3,545,000 3,753,269 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 2,640,000 2,801,700 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 1,490,000 1,639,000 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 2,540,000 2,667,000 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 1,064,000 1,074,640 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 315,000 330,750 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 2,118,000 2,176,245 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 3,974,000 4,232,310 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 3,090,000 3,082,275 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 5,781,000 6,127,860 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 5,774,000 6,048,265 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 1,825,000 1,870,625 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 52,000 52,000 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 4,858,000 4,687,970 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 3,690,000 3,819,150 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 2,578,000 2,455,545 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 6,135,000 5,920,275 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 4,280,000 4,750,800 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 2,270,000 2,241,625 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 3,151,000 3,292,795 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 2,571,000 2,603,138 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 465,000 509,175 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 3,030,000 3,272,400 Sprint Capital Corp. company guaranty 6 7/8s, 2028 6,828,000 5,803,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 3,700,000 3,848,000 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 3,975,000 3,915,375 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 2,755,000 3,058,050 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 255,000 371,345 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) $1,586,485 1,792,728 Windstream Corp. company guaranty 8 5/8s, 2016 2,557,000 2,652,888 Windstream Corp. company guaranty 8 1/8s, 2013 1,975,000 2,157,688 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 825,000 849,750 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,863,000 3,006,150 Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,855,000 1,896,738 Cricket Communications, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 5,190,000 4,787,775 Textiles (0.6%) Hanesbrands, Inc. sr. unsec. notes 8s, 2016 1,640,000 1,744,550 Hanesbrands, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 2,715,000 2,592,825 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 972,000 1,020,600 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 2,965,000 3,039,125 Tire and rubber (0.4%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 4,535,000 4,965,825 Transportation (0.3%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,815,000 2,927,600 Inaer Aviation Finance Ltd. 144A sr. notes 9 1/2s, 2017 (Spain) EUR 1,008,000 1,267,824 Utilities and power (4.5%) AES Corp. (The) sr. unsec. notes 8s, 2020 1,291,000 1,349,095 AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 299,700 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,655,000 1,721,200 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,230,000 2,269,025 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 4,228,000 4,206,860 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 3,247,000 3,265,115 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 7,230,000 4,717,575 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 1,916,000 1,638,180 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 435,000 419,775 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,900,000 1,463,000 Edison Mission Energy sr. unsec. notes 7s, 2017 60,000 47,100 El Paso Corp. sr. unsec. notes 12s, 2013 1,005,000 1,228,613 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 125,689 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 2,000,956 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017 (PIK) 599,854 371,909 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 940,000 961,765 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 1,354,000 1,388,736 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 4,020,000 3,829,050 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 610,000 579,500 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 562,000 604,150 KCP&L Greater Missouri Operations Co. sr. unsec. notes 7.95s, 2011 156,000 157,753 Mirant Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 2,070,000 1,976,850 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 1,866,000 1,898,655 Mirant North America, LLC company guaranty 7 3/8s, 2013 4,782,000 4,853,730 NRG Energy, Inc. company guaranty 7 3/8s, 2017 2,440,000 2,452,200 NRG Energy, Inc. sr. notes 7 3/8s, 2016 9,600,000 9,648,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,560,000 1,577,778 NV Energy, Inc. sr. unsec. unsub. notes 8 5/8s, 2014 2,367,000 2,438,010 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 440,000 488,400 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 639,000 686,207 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 3,843,464 2,075,471 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 2,756,000 2,535,520 Total corporate bonds and notes (cost $1,150,757,804) SENIOR LOANS (6.1%)(a)(c) Principal amount Value Basic materials (0.4%) Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) $1,593,854 $1,616,434 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 1,593,854 1,616,434 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 1,875,300 1,895,928 Broadcasting (0.3%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.903s, 2016 3,364,026 2,674,869 Univision Communications, Inc. bank term loan FRN 4.505s, 2017 2,297,918 2,178,714 Capital goods (0.2%) Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 3/4s, 2015 1,510,935 1,522,267 Tomkins PLC bank term loan FRN Ser. B, 6 3/4s, 2016 (United Kingdom) 735,000 743,039 Commercial and consumer services (0.3%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 715,000 720,363 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 1,076,119 1,019,622 Interactive Data Corp. bank term loan FRN Ser. B, 6 3/4s, 2016 2,059,838 2,087,285 Communication services (0.2%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.755s, 2014 2,430,000 2,334,015 Consumer cyclicals (1.7%) CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 3,936,661 3,917,962 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 1,092,263 1,103,575 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.78s, 2014 1,429,045 1,317,043 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 586,826 495,868 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 2,394,574 858,625 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 893,497 320,382 Goodman Global, Inc. bank term loan FRN 9s, 2017 1,145,000 1,171,049 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 4,640,000 4,670,624 NBTY, Inc. bank term loan FRN Ser. B, 6 3/4s, 2017 800,000 808,994 Six Flags Theme Parks bank term loan FRN 9 1/2s, 2016 1,980,000 2,036,925 Six Flags Theme Parks bank term loan FRN Ser. B, 6s, 2016 2,873,571 2,885,755 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 6,410,500 4,056,423 Consumer staples (0.6%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 1,985,000 2,009,799 Claire's Stores, Inc. bank term loan FRN 3.048s, 2014 3,171,106 2,768,554 DineEquity, Inc. bank term loan FRN Ser. B, 6s, 2017 633,942 642,255 Revlon Consumer Products bank term loan FRN 6s, 2015 1,915,375 1,915,362 Rite-Aid Corp. bank term loan FRN Ser. B, 2.01s, 2014 326,625 294,254 Spectrum Brands, Inc. bank term loan FRN 8s, 2016 821,333 836,477 Energy (0.1%) MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 762,300 762,935 Financials (0.5%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 2,435,000 2,452,883 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 595,000 600,454 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 1,371,150 1,370,008 iStar Financial, Inc. bank term loan FRN 1.753s, 2011 2,045,000 1,956,950 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.289s, 2014 1,145,028 1,066,838 Gaming and lottery (0.1%) Harrah's Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 853,550 881,397 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 1,275,000 1,114,509 Health care (0.6%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 2,676,550 2,659,822 Fenwal, Inc. bank term loan FRN 5.549s, 2014 500,000 412,500 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 1,415,000 1,427,381 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.538s, 2014 (PIK) 3,468,011 3,340,849 Homebuilding (0.1%) Realogy Corp. bank term loan FRN 0.105s, 2013 116,850 107,294 Realogy Corp. bank term loan FRN Ser. B, 3.286s, 2013 857,246 787,135 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B1, 3.04s, 2014 2,225,000 2,018,493 Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 235,000 253,359 Transportation (0.4%) Swift Transportation Co., Inc. bank term loan FRN 8 1/4s, 2014 5,970,119 5,925,343 Utilities and power (0.5%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B3, 3.759s, 2014 9,924,378 7,638,049 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.754s, 2014 186,928 144,360 Total senior loans (cost $89,335,751) COMMON STOCKS (2.9%)(a) Shares Value AES Corp. (The) (NON) 144,010 $1,556,748 Alliance HealthCare Services, Inc. (NON) 337,558 1,265,843 American Media Operations, Inc. 144A (F) 63,915 6 Avis Budget Group, Inc. (NON) 70,380 935,350 Bohai Bay Litigation, LLC (Escrow) (F) (AFF) 3,899 12,165 CIT Group, Inc. (NON) 31,093 1,226,930 Community Health Systems, Inc. (NON) 54,261 1,728,755 Dana Holding Corp. (NON) 120,744 1,824,442 El Paso Corp. 120,275 1,622,510 FelCor Lodging Trust, Inc. (NON)(R) 182,130 1,080,031 Fortescue Metals Group, Ltd. (Australia) (NON) 200,750 1,213,877 Freeport-McMoRan Copper & Gold, Inc. Class B 23,780 2,409,390 General Motors Co. (NON) 64,860 2,218,212 Interpublic Group of Companies, Inc. (The) (NON) 68,800 732,720 Leap Wireless International, Inc. (NON) 29,012 315,796 Louisiana-Pacific Corp. (NON) 136,715 1,121,063 LyondellBasell Industries NV Class A (Netherlands) (NON) 60,594 1,769,951 LyondellBasell Industries NV Class B (Netherlands) (NON) 23,146 675,863 Nortek, Inc. (NON) 64,161 2,630,601 Owens Corning, Inc. (NON) 22,070 580,662 Petrohawk Energy Corp. (NON) 88,840 1,584,017 Sealy Corp. (NON) 644,663 1,946,882 Service Corporation International 240,756 1,940,493 Spectrum Brands Holdings, Inc. (NON) 56,236 1,520,059 Sprint Nextel Corp. (NON) 408,745 1,545,056 Stallion Oilfield Holdings, Ltd. 34,774 808,496 Temple-Inland, Inc. 35,690 748,419 Terex Corp. (NON) 19,914 483,512 Trump Entertainment Resorts, Inc. (F) 3,732 59,712 TRW Automotive Holdings Corp. (NON) 36,720 1,743,833 Vertis Holdings, Inc. (F)(NON) 135,886 136 Visteon Corp. 144A (NON) 69,854 4,156,313 Total common stocks (cost $38,789,923) CONVERTIBLE BONDS AND NOTES (1.5%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $303,000 $303,379 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 2,180,000 2,441,600 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 1,325,000 1,805,313 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 1,173,000 2,263,245 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 1,929,000 2,201,471 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2011 800,000 800,000 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,880,000 1,793,050 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 3,619,000 3,519,478 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 382,000 480,843 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 930,000 1,095,656 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 1,649,000 1,558,305 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 975,000 1,540,500 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 1,532,000 1,747,399 Total convertible bonds and notes (cost $17,513,090) CONVERTIBLE PREFERRED STOCKS (1.0%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 39,100 $2,371,024 Crown Castle International Corp. $3.125 cum. cv. pfd. 34,320 2,050,620 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 103,165 1,007,922 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 74,812 1,454,861 General Motors Co. Ser. B, $2.375 cv. pfd. 55,378 2,807,665 Great Plains Energy, Inc. $6.00 cv. pfd. 20,030 1,233,648 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 74,594 1,720,324 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 4,338 2,256 XL Group, Ltd. $2.688 cv. pfd. 70,185 2,004,484 Total convertible preferred stocks (cost $17,645,537) PREFERRED STOCKS (0.3%)(a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 4,652 $4,153,364 Total preferred stocks (cost $1,772,163) U.S. TREASURY OBLIGATIONS (0.0%)(a) Principal amount Value U.S. Treasury Notes 3.75s, November 15, 2018 (i) 124,000 $136,773 Total U.S. treasury obligations (cost $136,773) WARRANTS (0.1%)(a)(NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 420 $2,520 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/01/13 EUR .001 4,137 189,313 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 672,570 161,417 Vertis Holdings, Inc. (F) 10/18/15 0.01 9,578 1 Visteon Corp. (F) 10/01/20 9.66 7,599 386,713 Total warrants (cost $666,115) SHORT-TERM INVESTMENTS (3.0%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.19% (e) 42,168,308 $42,168,308 SSgA Prime Money Market Fund 0.15% (i) (P) 110,000 110,000 U.S. Treasury Bills for effective yields ranging from 0.19% to 0.20%, August 25, 2011 $260,000 259,531 U.S. Treasury Bills for effective yields ranging from 0.22% to 0.23%, July 28, 2011 211,000 210,643 Total short-term investments (cost $42,748,615) TOTAL INVESTMENTS Total investments (cost $1,359,365,771) (b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $23,769,465) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 12/15/10 $794,365 $814,349 $19,984 Euro Sell 12/15/10 3,145,670 3,388,895 243,225 Barclays Bank PLC Euro Sell 12/15/10 1,548,769 1,651,398 102,629 Citibank, N.A. Euro Sell 12/15/10 1,686,007 1,797,600 111,593 Credit Suisse AG Euro Sell 12/15/10 2,845,308 3,034,113 188,805 Deutsche Bank AG Euro Sell 12/15/10 1,828,578 1,949,172 120,594 Goldman Sachs International Euro Sell 12/15/10 435,258 463,997 28,739 HSBC Bank USA, National Association Euro Sell 12/15/10 1,100,373 1,173,314 72,941 JPMorgan Chase Bank, N.A. Euro Sell 12/15/10 1,031,819 1,120,178 88,359 Royal Bank of Scotland PLC (The) Euro Sell 12/15/10 1,238,781 1,320,583 81,802 State Street Bank and Trust Co. Euro Sell 12/15/10 404,428 423,701 19,273 UBS AG Euro Sell 12/15/10 3,505,089 3,736,867 231,778 Westpac Banking Corp. Australian Dollar Sell 12/15/10 1,304,968 1,360,271 55,303 Euro Sell 12/15/10 1,440,150 1,535,027 94,877 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/10 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 15 Version 1 Index B+ $31,250 $10,000,000 12/20/15 500 bp $(67,906) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2010. Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,412,124,152. (b) The aggregate identified cost on a tax basis is $1,361,862,695, resulting in gross unrealized appreciation and depreciation of $75,911,772 and $46,040,320, respectively, or net unrealized appreciation of $29,871,452. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Affiliates cost proceeds income Value Bohai Bay Litigation, LLC (Escrow) $ $ $ $12,165 Totals $ $ $ $12,165 Market values are shown for those securities affiliated at period end. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $10,423 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $173,150,988 and $145,232,119, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $10,000,000 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Credit default contracts: The fund enters into credit default contracts to hedge teh fund's exposure to risk, to the hedge the fund's exposure to market risk and to gain exposure to individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $7,500,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $109,934 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $10,797 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $6,724,686 $1,213,877 $ Capital goods 483,512 Communication services 1,860,852 Consumer cyclicals 12,757,383 4,156,313 59,854 Consumer staples 4,395,902 Energy 1,584,017 808,496 12,165 Financials 1,226,930 Health care 2,994,598 Utilities and power 3,179,258 Total common stocks Convertible bonds and notes 21,550,239 Convertible preferred stocks 14,652,804 Corporate bonds and notes 1,178,482,495 2,372,728 Preferred stocks 4,153,364 Senior loans 85,439,455 Warrants 2,520 737,444 U.S. treasury obligations 136,773 Short-term investments 42,278,308 470,174 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $1,459,902 $ Credit default contracts (99,156) Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $ $(99,156) Foreign exchange contracts 1,459,902 Equity contracts 739,964 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011
